Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with DOUGLAS GALLAGHER on 3/17/2022.

The application has been amended as follows: 

	In the claims:
1. (Currently Amended) A method for data transmission, the method being applied to a terminal device and comprising:
determining uplink data to be transmitted;
receiving mapping relationships between numerologies and service attributes preconfigured by a network device through Radio Resource Control (RRC) signaling;
determining a numerology according to a service attribute of the uplink data and the mapping relationships between numerologies and service attributes, the service attribute of the uplink data comprising a logical channel used to send the uplink data;
sending the uplink data to the network device according to the numerology;

receiving, from the network device, the uplink grant used to schedule the uplink data; and
sending the uplink data to the network device according to the uplink grant,
wherein sending the auxiliary information is responsive to determining at the terminal device that the auxiliary information of the numerology is not the same as an auxiliary information of any stored numerology stored at the terminal device.

2-3. (Cancelled).

4. (Previously Presented) The method of claim 1, wherein the service attribute further comprises at least one of: a bearer used to send the uplink data, a data stream used to send the uplink data, a data volume of the uplink data, or a quality of service level of the uplink data.

5-20. (Cancelled).

21. (Currently Amended) A terminal device for data transmission, comprising:

a memory storing instructions that, when executed by the processor, cause the processor to:
determine uplink data to be transmitted;
control a transceiver to receive mapping relationships between numerologies and service attributes preconfigured by a network device through Radio Resource Control (RRC) signaling;
determine a numerology according to a service attribute of the uplink data and the mapping relationships between numerologies and service attributes, the service attribute of the uplink data comprising a logical channel used to send the uplink data; 
control the transceiver to send the uplink data to the network device according to the numerology; 
control the transceiver to send auxiliary information of the numerology to the network device, the auxiliary information of the numerology comprising identification information used to identify the logical channel for the uplink data, to enable the network device to determine the numerology according to the identification information and the mapping relationships between numerologies and service attributes and to determine, according to the numerology, an uplink grant used to schedule the uplink data; 
control the transceiver to receive the uplink grant used to schedule the uplink data from the network device; and
control the transceiver to send the uplink data to the network device according to the uplink grant;
wherein the operation that the processor controls the transceiver to send the auxiliary information is responsive to determining at the terminal device that the auxiliary information of the numerology is not the same as an auxiliary information of any stored numerology stored at the terminal device.

22-23. (Cancelled).

24. (Previously Presented) The terminal device of claim 21, wherein the service attribute further comprises at least one of: a bearer used to send the uplink data, a data stream used to send the uplink data, a data volume of the uplink data, or a quality of service level of the uplink data.

25-40. (Cancelled).

41. (Previously Presented) The method of claim 1, wherein the numerology further comprises at least one of the following parameters: a number of subcarriers corresponding to a system bandwidth, a number of subcarriers corresponding to a Physical Resource Block (PRB), a length of an Orthogonal Frequency Division Multiplexing (OFDM) symbol, a number of Fast Fourier Transformation (FFT) or Inverse Fast Fourier Transform (IFFT) points for generation of an OFDM signal, a number of OFDM symbols in a Transmission Time Interval (TTI), a number of TTIs in a first duration, or a length of a signal prefix.

42. (Previously Presented) The terminal device of claim 21, wherein the 

43. (Cancelled)

44. (Currently Amended) The method of claim 1, further comprising:
responsive to  determining at the terminal device that the auxiliary information of the numerology is the same as an auxiliary information of a stored numerology stored at the terminal device, not sending the auxiliary information of the numerology to the network device, the auxiliary information of the numerology being information used for the network device to acquire the numerology.

45. (Previously Presented) The method of claim 44, wherein the auxiliary information of the stored numerology comprises auxiliary information of a numerology for previous uplink data, auxiliary information of a preconfigured numerology or auxiliary information of a default numerology.

46. (Currently Amended) A method for data reception, the method being applied 
configuring mapping relationships between numerologies and service attributes; and
sending the mapping relationships between the numerologies and the service attributes to a terminal device, to enable the terminal device to determine a numerology according to a service attribute of uplink data to be sent and the mapping relationships between the numerologies and the service attributes, the service attribute of the uplink data comprising a logical channel used to send the uplink data;
receiving the uplink data from the terminal device according to the numerology;
receiving auxiliary information of the numerology from the terminal device, the auxiliary information of the numerology comprising identification information used to identify the logical channel for the uplink data;
determining the numerology according to the identification information and the mapping relationships between the numerologies and the service attributes;
determining, according to the numerology, an uplink grant used to schedule the uplink data;
sending, to the terminal device, the uplink grant used to schedule the uplink data; and
receiving the uplink data from the terminal device according to the uplink grant;
wherein receiving the auxiliary information is responsive to determining at the terminal device that the auxiliary information of the numerology is not the same as an auxiliary information of any stored numerology stored at the terminal device.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

2.	Claims 1, 4, 21, 24, 41-46  are considered allowable over prior arts since none of the prior art reference(s) taken individually or in combination particularly disclose, fairly suggests, or render obvious as stated in the italic below.

Regarding claims 1, and 21  A terminal device and its method for data transmission, the method being applied to a terminal device and comprising:
determining uplink data to be transmitted;
receiving mapping relationships between numerologies and service attributes preconfigured by a network device through Radio Resource Control (RRC) signaling;
determining a numerology according to a service attribute of the uplink data and the mapping relationships between numerologies and service attributes, the service attribute of the uplink data comprising a logical channel used to send the uplink data;
sending the uplink data to the network device according to the numerology;
sending auxiliary information of the numerology to the network device, the auxiliary information of the numerology comprising identification information used to identify the logical channel for the uplink data, to enable the network device to determine the numerology according to the identification information and the mapping relationships between numerologies and service attributes and to determine, according to the numerology, an uplink grant used to schedule the uplink data; 

sending the uplink data to the network device according to the uplink grant,
wherein sending the auxiliary information is responsive to determining at the terminal device that the auxiliary information of the numerology is not the same as an auxiliary information of any stored numerology stored at the terminal device…in combination with other limitations.

Regarding claim 46, A method for data reception, the method being applied to a network device and comprising:
configuring mapping relationships between numerologies and service attributes; and
sending the mapping relationships between the numerologies and the service attributes to a terminal device, to enable the terminal device to determine a numerology according to a service attribute of uplink data to be sent and the mapping relationships between the numerologies and the service attributes, the service attribute of the uplink data comprising a logical channel used to send the uplink data;
receiving the uplink data from the terminal device according to the numerology;
receiving auxiliary information of the numerology from the terminal device, the auxiliary information of the numerology comprising identification information used to identify the logical channel for the uplink data;
determining the numerology according to the identification information and the mapping relationships between the numerologies and the service attributes;

sending, to the terminal device, the uplink grant used to schedule the uplink data; and
receiving the uplink data from the terminal device according to the uplink grant;
wherein receiving the auxiliary information is responsive to determining at the terminal device that the auxiliary information of the numerology is not the same as an auxiliary information of any stored numerology stored at the terminal device…in combination with other limitations.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461